

STOCK PURCHASE AGREEMENT




This STOCK PURCHASE AGREEMENT (the "Agreement") is made and entered into as of
9:00 a.m. on June 30, 2005 (the "Effective Time"), by and between
SPEEDEMISSIONS, INC., a Florida corporation maintaining an address at 1029
Peachtree Parkway North, Suite 310, Peachtree City, Georgia 30269 (the
"Purchaser"),and Mr. Sticker, Inc. a company organized and existing under the
laws of the State of Texas, maintaining business offices, at, 1203 Missions
Hills Drive, College Station, Texas 77845 (the "Company") and David E. Smith,
Barbara Smith and Grant Smith (collectively, the "Shareholder") (hereinafter the
Company and Shareholder are sometimes referred to, and collectively as the
("Company Parties").
 
BACKGROUND INFORMATION
 
Company is in the business of providing vehicle emissions testing and vehicle
safety services (the "Business"), and the Shareholder is the owner of all of the
capital stock in Company. This Agreement sets forth the terms and conditions
upon which Purchaser is acquiring Company from Company Parties and Company
Parties are selling and delivering Company to Purchaser.


OPERATIVE PROVISIONS


In consideration of the mutual covenants and conditions hereinafter set forth,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Company Parties and Purchaser hereby mutually agree as
follows:


1. SALE AND TRANSFER OF SHARES; CLOSING.


1.1. Upon the terms and subject to the conditions set forth in this Agreement,
at the Closing (hereinafter defined), Shareholder shall sell, convey, assign,
transfer and deliver to Purchaser, and Purchaser shall purchase and acquire from
Shareholder, all of the outstanding shares of Company (the "Shares") which
represent all of the issued and outstanding capital stock of Company


1.2. Excluded Assets. Notwithstanding anything to the contrary contained in
Section 1.1 or elsewhere in this Agreement, the following assets of Company
(collectively, the "Excluded Assets") are not part of the sale and purchase
contemplated hereunder, are excluded from the Assets and shall remain the
property of Shareholder after the Effective Time.


1.2.1 2001 - ¾ ton Dodge Ram 2500 diesel w/4-wheel drive
1.2.2 2003 - ¾ ton Dodge Ram 2500 diesel w/4-wheel drive
1.2.3 The real property and improvements located at:
         15113 Welcome Lane, Houston, Harris County, Texas 77014
1.2.4 The real property and improvements located at:
         2690 FM 1960, Houston, Harris County, Texas 77073



--------------------------------------------------------------------------------


 
1.3. Consideration. The consideration for the Shares (the "Purchase Price") will
be Three Million One Hundred Thousand and no/100 U.S. Dollars ($3,100,000.00) to
be paid immediately after closing of this transaction with funds being sent to
Shareholder via bank wire transfer.


1.4. Liabilities. At the Closing, Purchaser shall assume and agree to discharge
only the obligations of Company, as hereinafter defined (the "Assumed
Liabilities"). Except for the Assumed Liabilities, Purchaser shall not assume
any Liabilities of the Shareholder; and Company shall pay, perform and discharge
all of such Liabilities in accordance with their terms. For purposes of this
Agreement, the term "Liabilities" means any existing , obligation, debt, account
payable, lease obligation, contract, agreement, duty or commitment of Company or
Shareholder of any kind, character or description, whether known or unknown,
absolute or contingent, accrued or unaccrued, disputed or undisputed, liquidated
or unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
the Shareholder.


1.5. Closing. The closing (the "Closing") of the transactions contemplated by
this Agreement (the "Contemplated Transactions") shall take place
contemporaneously with the execution of this Agreement in the offices of the
Purchaser. At the Closing the parties shall deliver the following documents:


1.5.1 Selling Parties' Deliveries at the Closing. The Shareholder shall deliver
to Purchaser at the Closing the following items:



 
(i)
All certificates representing the Shares, duly endorsed in blank as assigned to
Purchaser;




 
(ii)
The Company's corporate minute book and all company records, books, and
materials;




 
(iii)
A copy of the resolutions duly adopted by Company's Board of Director and
Shareholder authorizing the execution, delivery, and performance of this
Agreement and the consummation of the Contemplated Transactions, certified by an
officer of Company;




 
(iv)
Unaudited financial statements and management reports for year end 2004 and
financial period subsequent to June 1, 2005 and prior to the Effective Time;




 
(v)
The Certificate of the Secretary of the Company certifying as true and correct a
copy of the Articles of Incorporation and bylaws, and all amendments thereto, of
the Company, dated as of the date of Closing;




 
(vi)
A certified copy of the Articles of Incorporation of the Company and a
certificate of good standing as to the Company, issued not more than fifteen
(15) days prior to the Closing by the Secretary of State of the State of Texas;


 
- 2 -

--------------------------------------------------------------------------------


 
 
(vii)
The written resignations of all directors and officers of the Company effective
as of the Closing;




 
(viii)
Signature cards for all bank and investment accounts of the Company removing the
current signatories and adding the signatories specified by Purchaser;




 
(ix)
All other documents or instruments required by this Agreement or reasonably
required by Purchaser's counsel to consummate the Contemplated Transactions.



1.5.2 Purchaser's Deliveries at the Closing. Purchaser shall deliver to Company
Parties at the Closing, the following items:



 
(i)
A copy of the resolutions duly adopted by the Board of Directors of Purchaser
authorizing the execution, delivery, and performance of this Agreement and the
consummation of the Contemplated Transactions, certified by an officer of
Purchaser; and




 
(ii)
All other documents or instruments required by this Agreement or reasonably
required by Purchaser's counsel to consummate the Contemplated Transactions.



2. REPRESENTATIONS AND WARRANTIES OF THE SHAREHOLDER. The Shareholder, jointly
and severally, represent and warrant to Purchaser as follows, which
representations and warranties shall survive the consummation of the
Contemplated Transactions:


2.1. Organization; Power; Authority. Company is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Texas,
with full power and authority to carry on the Business as now being conducted
and to own, operate and lease (as the case may be) the Assets and to perform all
of its obligations. Company has the corporate power and authority to sell,
assign, transfer, convey and deliver to Purchaser the Assets as contemplated by
this Agreement, and the execution, delivery and performance of this Agreement
and the Contemplated Transactions have been properly and duly authorized by
Company. Shareholder has the authority to enter into this Agreement and
consummate the Contemplated Transactions. This Agreement and all other
agreements executed in connection with the Contemplated Transactions constitute,
or will constitute upon execution, the legal, valid and binding obligations of
Company and Shareholder, enforceable in accordance with their respective terms.


- 3 -

--------------------------------------------------------------------------------


 
2.2. No Conflict or Violation; Approvals. The execution, delivery and
performance of this Agreement and the Contemplated Transactions will not (a)
violate or conflict with Company's articles of incorporation or by-laws; (b)
cause a breach of, or a default under, or create any right for any party to
accelerate, terminate, modify or require notice under or cancel, any contract,
permit, authorization or concession that Company or the Shareholder is a party
or by which any of the Assets are bound; (c) violate by Company or Shareholder
any law, rule, regulation, constitution, injunction, judgment, order, decree,
ruling or other restriction of any government, government agency or court; or
(d) impose any encumbrance, restriction or charge on the Business or on any of
the Assets. No consent, approval or authorization of, or declaration, filing or
registration with, any authority, or any other person or entity, is required to
be made or obtained by Company or Shareholder in connection with the execution,
delivery and performance of the Agreement and the Contemplated Transactions,
except as have been received by Company or Shareholder prior to the Closing.


2.3. Capitalization. The Shares represent 100% of the outstanding capital stock
of Company, and are owned by Shareholder free and clear of all Liens (as defined
below). No other person has a contract right, whether by issuance, sale,
transfer, or otherwise to any capital stock of Company. Company has no
subsidiaries.


2.4. Financial Statements. Company will have delivered to the Purchaser complete
and correct copies of unaudited financial statements of Company for the two
month period ended May 31, 2005 (the "Financial Statements"). The Financial
Statements were prepared in accordance with GAAP consistently applied throughout
the periods indicated; are consistent with the books and records of the
Business; and present fairly the financial condition and results of operations
of the Business as of the date thereof and the period then ended. There has not
been any substantive change in the assets, liabilities, financial condition or
operations of Company from that reflected in the Financial Statement for the
period ending May 31, 2005 (the "Current Financial Statement"), Except to the
extent reflected or reserved against or noted in the Current Financial
Statement, Company had, as of the date thereof, no material liabilities or
obligations of any nature, whether accrued, absolute, contingent or otherwise,
including without limitation tax liabilities, whether incurred in respect to or
measured by Company's income for any period prior to the date of such Current
Financial Statement, or arising out of transactions entered into, or any set of
facts existing prior thereto. There exists no basis for the assertion against
Company or the Business as of the date hereof or as of the date of the Current
Financial Statement, of any material liability of any nature or in any amount
not fully reflected or reserved against or noted in the Current Financial
Statement.


2.5. Title. Company's assets, real, personal or mixed, tangible and intangible,
of every kind and description, wherever located as specifically are set forth on
Exhibit A (the "Assets"), but excluding the Excluded Assets. Company has good
and marketable title to all of the Assets, free and clear of all liens,
assignments, security interests, claims, mortgages, encumbrances or charges of
any kind or nature ("Liens"). As of the Effective Time, Purchaser shall acquire
good and marketable title to all of the Assets free and clear of all Liens. The
Assets constitute all of the assets (tangible and intangible, and including, but
not limited to, all intellectual property assets) reasonably necessary to
operate the Business in the manner presently operated by Company and each of the
Assets and the Premises, disclosed in Schedule 2.5, is in good operating
condition and repair, normal wear and tear excepted. Without limitation the
Assets include all of Company's right, title, and interest in and to the
following (in each case except for the Excluded Assets), wherever located:


- 4 -

--------------------------------------------------------------------------------


 
2.5.1 All of Company's emissions testing, oil change and safety inspection
equipment (collectively, the "Equipment"), including, without limitation, the
Equipment disclosed in Schedule 2.5.1.


2.5.2 All inventories of the Company and all goods and supplies, in each case to
the extent used directly or indirectly in or otherwise relating primarily to the
Business (the "Inventory"). All items included in the Inventory consist of a
quality and quantity usable and, with respect to finished goods, saleable, in
the ordinary course of business of Company except for obsolete items and items
of below-standard quality, all of which have been written off or written down to
net realizable value in the Financial Statements, as the case may be.


2.6 Material Contracts. Company is not a party to any contract under which
Company paid (a) $10,000 or more during the 12 month period ending May 31, 2005,
(b) received $10,000 or more during the 12 month period ending May 31, 2005, or
(c) would, absent this Agreement and the Contemplated Transactions, reasonably
expect to pay or receive $10,000 or more for the 12 month period immediately
following the Effective Time. The Company Parties' are not subject to any
contract: (i) that contains covenants limiting the freedom of Company Parties'
nor the Shareholder to compete in any line of business in any geographic area;
(ii) that requires Company Parties' to share any profits, or requires any
payments or other distributions based on profits, revenues or cash flows; (iii)
pursuant to which third parties have been provided with products that can be
returned to Company in the event they are not sold and which could involve
products valued at $10,000 or more (invoice price) in the aggregate; or (iv)
that has had or, assuming that Purchaser complies with its obligations there
under, may in the future have a material adverse effect upon the business,
earnings, financial condition, or prospects of Purchaser.


2.7 Litigation. There are no claims, actions, suits, proceedings or
investigations pending or, to the knowledge of the Company Parties', threatened
against or affecting the Company or Company's assets of the operation of the
Business before any foreign, federal, state, local or other governmental
authority or agency.


2.8 Compliance with Laws. The operations of the Company, the Business and the
Assets conform to the requirements of all applicable laws, rules, orders,
ordinances, decrees and regulations of all governmental agencies, whether
national, state or local, having jurisdiction there-over, and no material claim
alleging nonconformity or noncompliance with respect to such matters has been
made or threatened against Company and/or the Assets or, to the Company Parties
knowledge, may in the foreseeable future be made by any such agency.


2.9 Employee Benefit Plans. Company has no formal or informal health, dental,
vision, life, retirement, profit sharing, deferred compensation, pension, stock
options, sick leave or sick time employee benefit plans in effect.


2.10 Employee Matters.


2.10.1 List of Personnel. Schedule 2.10.1 contains a true and complete list of
the names and current compensation levels of all active employees involved in
the Business. Since March 31, 2005 there has been no increase in the
compensation of the employees of Company.


- 5 -

--------------------------------------------------------------------------------


 
2.10.2 Employee Relations. There is no labor strike, dispute, slowdown,
stoppage, or similar activity pending or, to the knowledge of the Shareholder,
threatened against Company pertaining to the Business or the employees involved
in the Business. There are no charges, investigations, administrative
proceedings, or formal complaints of discrimination (including discrimination
based upon sex, age, marital status, race, national origin, sexual preference,
handicap or veteran status) pending or, to the knowledge of the Shareholder,
threatened before the Equal Employment Opportunity Commission or any federal,
state, or local agency or court against Company or the Shareholder pertaining to
the Business or the employees of the Business, and, to the knowledge of the
Shareholder, no basis for any such charge, investigation, administrative
proceeding, or complaint exists.


2.10.3 No Liabilities or Obligations. Except as reflected on the Financial
Statements, Company has no liabilities or obligations to any beneficiaries,
governmental authorities, or any other parties arising out of or relating to any
employee claims.


2.10.4 Worker's Compensation Insurance Coverage and Claims. Company has in full
force and effect worker's compensation coverage in each jurisdiction in which
Company is required to maintain such coverage by applicable state law. Company
has paid or accrued all workers' compensation premiums required to be paid in
each jurisdiction in which Company is required to maintain such coverage by
applicable state law.


2.11 Taxes. The Company Parties have filed, as of the effective time all
required tax returns in connection with the operation of the Company and the
operation of the Business. All tax returns filed by Company or the Shareholder
in connection with the Assets and the operation of the Business are true,
correct, and complete. The Company Parties have, as of the effective time paid,
or made provision for the payment of, all taxes that have or may have become due
pursuant to tax returns that are or were required to be filed by Company or the
Shareholder in connection with the Assets and the operation of the Business, or
pursuant to any assessment received by Company or the Shareholder. There exists
no proposed tax assessment against Company or Shareholder of the Company in
connection with the Assets and the operation of the Business. All taxes that
Company or the Shareholder is required to withhold or collect in connection with
the operation of the Assets and the Business have been duly withheld or
collected and, to the extent required, have been paid to the proper governmental
body or other person.


2.12 Environmental Matters. The Company does not currently, nor has ever
operated any business at any currently leased or owned premises related to
hazardous substances such as petroleum, petroleum by-products, and any other
chemicals, materials, substances or wastes which are currently defined or
regulated as "hazardous" substances, hazardous materials, hazardous wastes,
toxic pollutants, toxic air pollutants or contaminants. Therefore, to the best
of the Shareholder's knowledge, there are no material environmental matters.


- 6 -

--------------------------------------------------------------------------------


 
2.13 Broker's or Finder's Fees. Neither of the Company Parties has incurred, nor
will either of them incur, directly or indirectly, any liability for brokerage
or finders' fees or any similar charges in connection with this Agreement or the
Contemplated Transactions.


2.14 Material Misstatements or Omissions. No representations or warranties by
the Company Parties in this Agreement, nor any document, exhibit, statement,
certificate or schedule furnished to Purchaser pursuant hereto, contains, or
with respect to other documents to be delivered by the Company Parties at
Closing, will contain any untrue statement of a material fact, or omits to state
any material fact necessary to make the statements or facts contained therein
not misleading.


2.15 Information; Suitability. The Shareholder, along with their advisors, have
such knowledge and experience in financial and business matters that the
Shareholder are capable of evaluating the merits and risks of the Purchase Price
consideration and the Contemplated Transactions, and the Shareholder have sought
such accounting, legal and tax advice as the Shareholder has considered
necessary to make an informed decision with respect to the Contemplated
Transactions and have determined that the Purchase Price Consideration and other
terms and conditions of the Contemplated Transaction are fair and reasonable to
the Shareholder.


2.16 Intention. The Shareholder has not entered into this Agreement or agreed to
complete the Contemplated Transactions with the actual intent to hinder, delay,
or defraud any creditor of the Company Parties.


2.17 Value of Assets. The Shareholder has received reasonably equivalent value
in exchange for the obligations to be undertaken pursuant to the Contemplated
Transactions. Giving effect to the Contemplated Transactions, the fair market
value of the Company's assets exceeds the Company's' total liabilities, whether
accrued, absolute, contingent or otherwise. Giving effect to the Contemplated
Transactions, the fair market value of the assets of the Company exceeds total
liabilities, whether accrued, absolute, contingent or otherwise. The Company's
assets do not and, immediately following the Contemplated Transactions, will
not, constitute unreasonably small capital to carry out the Company's business
as conducted or as proposed to be conducted. The assets of the shareholders or
equity owners of the Company do not and, immediately following the Contemplated
Transactions, will not, constitute unreasonably small capital to carry out the
business of the shareholder of the Company as conducted or as proposed to be
conducted.


2.18 No Bankruptcy. No petition in bankruptcy has been filed against either the
Company or the Shareholder or any affiliate of either of them during the last
seven years, and neither the Company, the Shareholder nor any affiliate of
either of them in the last seven years has ever made an assignment for the
benefit of creditors or taken advantage of any insolvency act for the benefit of
debtors. Neither the Company Parties nor any affiliate of the Company Parties is
contemplating the filing of a petition under any state or federal bankruptcy or
insolvency laws. None of the Company Parties has any knowledge of any person
contemplating the filing of any such petition against it or an affiliate of the
Company Parties.


- 7 -

--------------------------------------------------------------------------------


 
3. REPRESENTATIONS AND WARRANTIES OF PURCHASER. Purchaser represents and
warrants to Shareholder as follows:


3.1 Organization and Power. Purchaser is a duly organized and validly existing
Florida corporation. Purchaser has the power and authority to carry on its
business as now being conducted and to own, operate and lease its properties in
the places where such business is now conducted and where such properties are
now owned, leased or operated.


3.2 Authorization. The execution, delivery and performance of this Agreement by
Purchaser and the consummation of the Contemplated Transactions by the Purchaser
have been duly authorized by the Purchaser. This Agreement constitutes the
legal, valid and binding obligation of Purchaser, enforceable in accordance with
its terms.


3.3 Broker's or Finder's Fees. Purchaser has not incurred, nor will it incur,
directly or
indirectly, any liability for brokerage or finders' fees or any similar charges
in connection with this Agreement or the Contemplated Transactions.


4. COVENANTS.


4.1 Non-Compete Agreement. The Shareholder severally, covenants and agrees that
for a period of two years following the Effective Time, the Shareholder shall
not individually or through any other Person or Affiliate of the Shareholder,
engage directly or indirectly in any Competitive Business anywhere in the
Restricted Territory, whether such engagement be as an employer, officer,
director, owner, investor, employee, partner, consultant or other participant in
any Competitive Business. For purposes of this Agreement, "Person" shall mean a
corporation, partnership, trust, limited liability company, association, or
other business entity or an individual. "Affiliate" shall mean another Person
controlled by, controlling, or under common control with the Shareholder.
"Competitive Business" means any business that is similar to the Business.
"Restricted Territory" shall mean the 5 county Houston trade area for emissions
testing and safety inspections as defined by the Texas Department of Public
Safety ,which is where Company's facilities and employees and the majority of
the Company's customers are located. The Company Parties acknowledge and agree
that, given the nature of Company's business, the restrictions set forth in this
Section 4 are necessary and reasonable in terms of the activities restricted, as
well as the geographic and temporal scope of such restrictions. The Shareholder
further acknowledge and agree that if any of the provisions of this Section 4
shall ever be deemed to exceed the time, activity, geographic, or other
limitations permitted by applicable law, then such provisions shall be and
hereby are reformed to the maximum time, activity, geographic, or other
limitations permitted by applicable law. The provisions of Paragraph 4.1 shall
continue in effect so long as the Purchaser continues to operate the state
inspection business as defined by the Texas Department of Public Safety, on the
real property described herein in paragraphs 1.2.3 and 1.2.4. In the event
Purchaser ceases to operate said business within a period of two (2) years after
close, of this transaction, this provision is no longer effective.


- 8 -

--------------------------------------------------------------------------------


 
4.2 Non-Solicitation. For a period of two years following the Effective Time (a)
the Shareholder shall not individually or through any other Person or Affiliate
of the Shareholder, solicit for employment or hire any employee of the Purchaser
without the prior written consent of the Purchaser, or (b) solicit Competitive
Business from any entity who was an active or prospective customer of the
Purchaser during the first two years following the Effective Time. In the event
Purchaser discontinues operations of a state inspections business as defined by
the Texas Department of Public Safety on the real property described in
paragraphs 1.2.3 and 1.2.4, within a period of two (2) years after close of this
transaction, this provision is no longer effective.


4.3 Confidentiality. The Shareholder shall not divulge or appropriate for its or
their own use any Trade Secrets of the Purchaser or the Company, during or after
the Effective Time, for as long as the information remains a Trade Secret, and
shall not make any unauthorized disclosure of Confidential Information about the
Purchaser or Company for a period of three years after the Effective Time.
Notwithstanding the foregoing, (a) the Shareholder may make any copies of,
distribute, or use any such Confidential Information as necessary to prepare for
the completion of the Contemplated Transactions, and (b) the Shareholder may
disclose Confidential Information and Trade Secrets to the extent disclosure is
mandated by the legal requirements of the Shareholder and to professional
advisors, directors, and senior executives as reasonably necessary. This
Agreement may also be disclosed to third parties if reasonably necessary to
secure consents or approvals to consummate the Contemplated Transactions. "Trade
Secrets" shall mean any information of the Company or Purchaser (including but
not limited to technical or non-technical data, a formula, a pattern, a
compilation, a program, a device, a method, a technique, a drawing, a process,
financial data, financial plans, product plans, or a list or actual or potential
customers or suppliers) which derives economic value, actual or potential, from
not being generally known to, and not being readily ascertainable by proper
means by, other persons who can obtain economic value from its disclosure or
use, and is the subject of efforts that are reasonable under the circumstances
to maintain its secrecy. For purposes of this Agreement, "Confidential
Information" means any valuable, non-public, competitively sensitive information
(other than Trade Secrets) concerning the Company or the Purchaser's financial
position, results of operations, annual and long-range business plans, product
or service plans, marketing plans and methods, training, educational and
administrative manuals, client lists and employee lists obtained by the
Shareholder during their employment with or ownership of the Company; provided,
however, that Confidential Information shall not include information to the
extent that it is or becomes publicly known or generally utilized (other than
because of the unauthorized disclosure of such information by the Shareholder or
their affiliates) by others engaged in the same business or activities in which
the Company or Purchaser utilized, developed or otherwise acquired such
information. This provision is deemed not effective in the event Purchaser
discontinues operations of a state inspections business as defined by the Texas
Department of Public safety at the real property defined in paragraphs 1.2.3 and
1.2.4, within a period of two (2) years after the close of this transaction.


4.4 Cooperation. The Shareholder, on the one hand, and Purchaser, on the other
hand, shall cooperate fully with each other and their respective employees,
legal counsel, accountants and other representatives and advisers in connection
with the steps required to be taken as part of their respective obligations
under this Agreement; and shall, at any time and from time to time after the
Effective Time, upon the request of the other, do, execute, acknowledge and
deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acts, deeds, assignments, transfers, conveyances, powers of
attorney, receipts, acknowledgments, acceptances and assurances as may be
reasonably required to satisfy and perform the obligations of such party
hereunder, and to allow Purchaser to operate the Business after Closing in
substantially the same the manner in which it was operated before the Closing.
Without limiting the foregoing, the Shareholder agrees to work with Purchaser on
a full-time basis for a period of up to 90 days following the Closing at no cost
to assist with the transition of the Business to Purchaser, and the Shareholder
agrees to work with Purchaser following this 90 day period on a consulting basis
as reasonably agreed to by the Purchaser and the Shareholder.


- 9 -

--------------------------------------------------------------------------------


 
4.5 Funds Received After Closing. Any and all funds received by Company after
the Closing in respect of the Business, other than amounts received in respect
of the Excluded Assets, shall be remitted to the Purchaser immediately upon
receipt. Any and all funds received by the Purchaser after Closing in respect of
the Excluded Assets shall be remitted to the Shareholder immediately upon
receipt.


4.6 Emissions Testing Equipment. For a period of two (2) years following the
Effective Time, Shareholder shall not directly or indirectly, use any
operational emission analyzers or dynamometers in the conduct of any business
within the Restricted Territory. The restrictive provisions in paragraphs 4.1,
4.2 and 4.3 are deemed non-enforceable as per the stipulations in above noted
paragraphs.


4.7 Liabilities. All liabilities with respect to the operation of the Business
not otherwise provided for herein which are paid or become payable after the
Closing (hereinafter defined) shall be allocated between Purchaser and Company
according to the accounting period to which they relate. Items relating to a
time prior to the Effective Time shall be paid by Company and those relating to
a time thereafter shall be paid by Purchaser. Obligations for taxes, rent,
utilities, telephone service and other items which relate to a period prior to
and after the Effective Time, will be prorated as of the Effective Time between
Purchaser and Company.


4.8 Certain Employment Related Matters. Prior to the Closing, Purchaser will
meet with Jason Cobb to finalize an arrangement to maintain his employment.
Purchaser will retain all employees as of day of close. All employees are
employed by the Purchaser on an "at-will" basis and may be terminated at any
time with our without cause.


4.9 Tax Matters.


4.9.1 The Shareholder shall pay all taxes of whatsoever kind or nature imposed
by the United States or by any state, municipality, subdivision or
instrumentality of the United States or by any other tax authority (including
all applicable penalties and interest, "Taxes") arising from or relating to the
Contemplated Transactions if any, due as a result of the purchase, sale or
transfer of the Shares in accordance herewith whether imposed by law on the
Shareholder. Shareholder shall indemnify, reimburse and hold harmless the
Purchaser in respect of the liability for payment of or failure to pay any such
Taxes or the filing of or failure to file any reports required in connection
therewith.


4.9.2 Shareholder on the one hand, and Purchaser, on the other hand, agree to
furnish or cause to be furnished to each other, upon request, such information
and assistance (including access to books and records) relating to Company and
the Purchaser as is reasonably necessary for the preparation of any return,
claim for refund or audit, and the prosecution or defense of any claim, suit or
proceeding relating to any proposed adjustment. 


- 10 -

--------------------------------------------------------------------------------


 
5. INDEMNIFICATION.


5.1 Survival of Representations. Each representation, warranty, covenant and
agreement made by any party within this Agreement or pursuant hereto shall
survive the Closing forever. All statements contained herein and in any
certificate, schedule, list and other document described pursuant hereto or in
connection with the transactions contemplated hereby shall be deemed
representations and warranties within the meaning of this Section.


5.2 Indemnification of Purchaser. The Shareholder, jointly and severally, shall
indemnify and hold harmless Purchaser against and in respect of all demands,
claims, actions, liabilities, damages, losses, judgments, assessments, costs and
expenses (including without limitation interest, penalties and attorney fees)
(individually a "Claim" and collectively the "Claims") asserted against,
resulting to, imposed upon or incurred by Purchaser, directly or indirectly, and
arising out of or resulting from (a) a breach of any representation, warranty,
covenant or agreement made or to be performed by the Shareholder under this
Agreement, (b) any requirement that Purchaser satisfy or perform any Liability
of Company or the Shareholder that is not an Assumed Liability, (c) any fraud or
willful misconduct by the Shareholder in connection with this Agreement or the
Contemplated Transactions.


5.3 Notification. Purchaser if seeking indemnification hereunder shall
hereinafter be referred to as the "Indemnified Party" and the Shareholder shall
hereinafter be referred to as the "Indemnifying Parties". The Indemnified Party
shall, upon becoming aware or being put on notice of the existence of a Claim
with respect to which the Indemnifying Parties may be entitled to
indemnification pursuant to this Section 5, promptly notify the Indemnifying
Parties in writing of such matter. The failure of the Indemnified Party to
notify the Indemnifying Parties of any Claim with respect to which the
Indemnified Party may be entitled to indemnification hereunder will not relieve
the Indemnifying Parties of any liability that it may have to the Indemnified
Party except to the extent the Indemnifying Parties are materially prejudiced
thereby; provided, that the Indemnified Party shall be deemed to have notified
the Indemnifying Party by giving written notice of any such Claim to the
Shareholder.


5.4 Settlement and Defense of Claims. Except as hereinafter provided, upon
receiving notice thereof in accordance with the provisions of Section 5.3
hereof, the Indemnifying Parties shall have the right to settle at its own cost
and expense all Claims which are susceptible of being settled or defended, and
to defend, through counsel of its own choosing and at its own cost and expense,
any third party action which may be brought in connection therewith; provided,
that the Indemnifying Parties shall be required to keep the Indemnified Party
fully and currently informed of all settlement negotiations and of the progress
of any litigation; and provided further that the Indemnified Party shall have
the right to fully participate in the defense or settlement of any Claim at its
own expense, except for its reasonable attorneys fees which shall be paid by the
Indemnifying Parties, if a third legal counsel chosen by the legal counsel of
the Indemnified Party determines that: (a) there are or may be legal defenses
available to such Indemnified Party that are different from or additional to
those available to Indemnifying Parties and which could not be adequately
advanced by counsel chosen by the Indemnified Party, or (b) a conflict or
potential conflict exists between Indemnifying Parties and such Indemnified
Party that would make such separate representation advisable. The Indemnifying
Parties shall not, without the prior written consent of the Indemnified Party,
which consent shall not unreasonably be withheld, settle or compromise or
consent to the entry of any judgment in any pending or the threatened claim,
action or proceeding to which such Indemnified Party is a party.


- 11 -

--------------------------------------------------------------------------------


 
5.5 Cooperation of Indemnified Party. The Indemnified Party shall cooperate with
the Indemnifying Parties in connection with the settlement or defense of any
Claim. In addition, except as hereinafter provided, the Indemnified Party shall
not pay or voluntarily permit the determination of any Claim while the
Indemnifying Party is negotiating the settlement thereof or litigating the
Claim, except with the prior written consent of the Indemnifying Party.


5.6 Assumption by Indemnified Party. Notwithstanding anything contained herein
to the contrary, the Indemnified Party may, by releasing the Indemnifying Party
from liability to him or it with respect to such Claim, take over and assume the
settlement and defense of any Claim.


5.7 Purchaser Indemnification. In no event shall the Purchaser have any
liability whatsoever to the Company Parties in connection with Section 5 of this
Agreement or otherwise.


6. General Provisions.


6.1 Expenses. Each party shall pay its own legal, accounting and other expenses.


6.2 Headings. Headings are for convenience and are not admissible as to
construction.


6.3 Notices. All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be considered as
properly given or made if hand delivered, mailed from within the United States
by certified or registered mail, or sent by overnight courier or delivery
service or facsimile transmission to the applicable address appearing in the
preamble to this Agreement, or to such other address as either party may have
designated by like notice forwarded to the other party hereto. All notices,
except notices of change of address, shall be deemed given three business days
after they have been mailed by certified of registered mail, one business day if
they have been mailed by overnight courier or delivery service, or immediately
if they have been hand delivered or faxed, and notices of change of address
shall be deemed given when received. Notice shall be sent to the following
addresses, unless otherwise changed as set forth herein:


If to Shareholder:     David E. Smith
                   ______________________    
                         ______________________    


 
- 12 -

--------------------------------------------------------------------------------


 
If to Purchaser:                                Speedemissions, Inc.
                                                           Attn: Rich
Parlontieri
                                                           1029 Peachtree
Parkway, Suite 310
                                                           Peachtree City,
Georgia 30269


6.4 Severability. Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.


6.5 Application of Law. This Agreement, and the application or interpretation
thereof, shall be governed exclusively by its terms and by the laws of the State
of Texas.


6.6 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.


6.7 Arbitration. Any controversy or claim arising out of or relating to this
Agreement or any related agreement shall be settled by arbitration in accordance
with the following provisions:


6.7.1 The agreement of the parties to arbitrate covers all disputes of every
kind relating to or arising out of this Agreement or any of the Contemplated
Transactions. Disputes include actions for breach of contract with respect to
this Agreement, as well as any claim based upon tort or any other causes of
action relating to the Contemplated Transactions, such as claims based upon an
allegation of fraud or misrepresentation and claims based upon a federal or
state statute. In addition, the arbitrators selected according to procedures set
forth below shall determine the arbitrability of any matter brought to them, and
their decision shall be final and binding on the parties, and judgment upon the
award may be entered in any court of competent jurisdiction in the United
States. The forum for the arbitration shall be Houston, Texas and the governing
law for the arbitration shall be the law of the State of Texas, without
reference to its conflicts of laws provisions. There shall be three arbitrators,
unless the parties are able to agree on a single arbitrator. In the absence of
such agreement within 10 days after the initiation of an arbitration proceeding,
Shareholder shall select one arbitrator and Purchaser shall select one
arbitrator, and those two arbitrators shall then select, within 10 days, a third
arbitrator. If those two arbitrators are unable to select a third arbitrator
within such 10 day period, a third arbitrator shall be appointed by the
commercial panel of the American Arbitration Association. The decision in
writing of at least two of the three arbitrators shall be final and binding upon
the parties. Each party shall bear its own fees and expenses with respect to the
arbitration and any proceeding related thereto and the parties shall share
equally the fees and expenses of the American Arbitration Association and the
arbitrators.


6.7.2 The arbitration shall be administered by the American Arbitration
Association. The rules of arbitration shall be the Commercial Arbitration Rules
of the American Arbitration Association, as modified by any other instructions
that the parties may agree upon at the time, except that each party shall have
the right to conduct discovery in any manner and to the extent authorized by the
Federal Rules of Civil Procedure as interpreted by the federal courts. If there
is any conflict between those rules and the provisions of this section, the
provisions of this section shall prevail.


- 13 -

--------------------------------------------------------------------------------


 
6.7.3 The arbitrators shall be bound by and shall strictly enforce the terms of
this Agreement and may not limit, expand or otherwise modify its terms. The
arbitrators shall not have power to award damages in connection with any dispute
in excess of actual compensatory damages and shall not multiply actual damages
or award consequential or punitive damages.


6.8 No Third-Party Beneficiaries. Nothing expressed or referred to in this
Agreement will be construed to give any person or entity other than the parties
to this Agreement any legal or equitable right, remedy or claim under or with
respect to this Agreement or any provision of this Agreement.


6.9 Legal Fees and Costs. If a legal action is initiated by any party to this
Agreement against another, arising out of or relating to the alleged performance
or non-performance of any right or obligation established hereunder, or any
dispute concerning the same, each party shall pay its own legal fees and costs.


6.10 Binding Agreements; Non Assignability. Each of the provisions and
agreements herein contained shall be binding upon and inure to the benefit of
the personal representatives, heirs, devisees and successors of the respective
parties hereto; but none of the rights or obligations attaching to either party
hereunder shall be assignable, unless specifically noted.


6.11 Entire Agreement; Waiver. This Agreement of the parties hereto with respect
to the subject matter hereof, and no amendment, waiver, modification or
alteration of the terms hereof shall be binding unless the same be in writing,
dated subsequent to the date hereof and duly approved and executed by each
party. No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or further exercise thereof of the
exercise of any other right, power or privilege. The rights and remedies herein
shall be cumulative and not exclusive of any right or remedies provided by law.



IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
day and year first above written.





"PURCHASER" "COMPANY"     SPEEDEMISSIONS, INC. MR. STICKER, INC.         By: /s/
Rich Parlontieri /s/ David E. Smith

--------------------------------------------------------------------------------

Rich Parlontieri, President/CEO

--------------------------------------------------------------------------------

David E. Smith, President

 
- 14 -

--------------------------------------------------------------------------------


 

        "SHAREHOLDER"  
   
   
    By:   /s/ Grant Smith   

--------------------------------------------------------------------------------

Grant Smith

 
 

        "SHAREHOLDER"  
   
   
    By:   /s/ Barbara Smith   

--------------------------------------------------------------------------------

Barbara Smith

 
 
 

        "SHAREHOLDER"  
   
   
    By:   /s/ David E. Smith   

--------------------------------------------------------------------------------

David E. Smith

 
 

- 15 -

--------------------------------------------------------------------------------



LIST OF SCHEDULES





Schedule 1.2
Excluded Assets
(enclosed)       Schedule 2.5 Premises (received and on file)       Schedule
2.5.1 Equipment (received and on file)       Schedule 2.10.1 Personnel (received
and on file)

  

- 16 -

--------------------------------------------------------------------------------



SCHEDULE 1.2


EXCLUDED ASSETS





1.2.1
¾ ton Dodge Ram diesel w/4-wheel drive - VIN 3B7KF23621G206615 / Texas License
No. 4WGR59




1.2.2
¾ ton Dodge Ram diesel w/4-wheel drive - VIN 3DFKVU28683G734179 / Texas License
No. 7YRK72




1.2.3
Property located at 15113 Welcome Lane, Houston, Texas 77014

   

 
Property is 0.33554 acres of a 3.14896 tract of land in the H. Simmins Survey,
A.645 of Harris County

 

1.2.4
Property located at 2690 FM 1960, Houston, Texas 77073

   

 
Property is 0.4782 acres of land out of the T.B. unrestricted Reserve ("A")
jurisdiction of Harris County



 
- 17 -

--------------------------------------------------------------------------------

